           Case 1:21-cr-00492-RDM Document 12 Filed 07/27/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                           :    MAGISTRATE NO. 21-MJ-442
                                                    :
               v.                                   :
                                                    :    VIOLATIONS:
 JEREMY GRACE,                                      :
                                                    :    18 U.S.C. § 1752(a)(1)
                     Defendant                      :    (Entering and Remaining in a Restricted
                                                    :    Building or Grounds)
                                                    :    18 U.S.C. § 1752(a)(2)
                                                    :    (Disorderly and Disruptive Conduct in a
                                                    :    Restricted Building or Grounds)
                                                    :    40 U.S.C. § 5104(e)(2)(D)
                                                    :    (Disorderly Conduct in
                                                    :    a Capitol Building)
                                                    :    40 U.S.C. § 5104(e)(2)(G)
                                                    :    (Parading, Demonstrating, or Picketing
                                                    :    in a Capitol Building)
                                                    :
                                                    :
                                                    :
                                                    :
                                                    :

                                        INFORMATION

         The United States Attorney charges that:

                                          COUNT ONE

         On or about January 6, 2021, within the District of Columbia, JEREMY GRACE did

unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any posted,

cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where

the Vice President and Vice President-elect were temporarily visiting, without lawful authority to

do so.

         (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
         United States Code, Section 1752(a)(1))
         Case 1:21-cr-00492-RDM Document 12 Filed 07/27/21 Page 2 of 3




                                         COUNT TWO

       On or about January 6, 2021, within the District of Columbia, JEREMY GRACE did

knowingly, and with intent to impede and disrupt the orderly conduct of Government business and

official functions, engage in disorderly and disruptive conduct in and within such proximity to, a

restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area

within the United States Capitol and its grounds, where the Vice President and Vice President-

elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the

orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
       of Title 18, United States Code, Section 1752(a)(2))

                                       COUNT THREE

       On or about January 6, 2021, within the District of Columbia, JEREMY GRACE willfully

and knowingly engaged in disorderly and disruptive conduct within the United States Capitol

Grounds and in any of the Capitol Buildings with the intent to impede, disrupt, and disturb the

orderly conduct of a session of Congress and either House of Congress, and the orderly conduct in

that building of a hearing before or any deliberation of, a committee of Congress or either House

of Congress.

       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))

                                        COUNT FOUR

       On or about January 6, 2021, within the District of Columbia, JEREMY GRACE willfully

and knowingly paraded, demonstrated, and picketed in any United States Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))




                                                2
Case 1:21-cr-00492-RDM Document 12 Filed 07/27/21 Page 3 of 3




                           CHANNING D. PHILLIPS
                           ACTING UNITED STATES ATTORNEY
                           D.C. Bar No. 415793


                           By: /s/ Mona Sedky
                           Mona Sedky
                           Special Assistant United States Attorney
                           D.C. Bar No. 447968
                           Fraud Section/Cyber Unit
                           555 4th Street, N.W.
                           Washington, D.C. 20530
                           Cell: (202) 262-7122
                           Email: mona.sedky2@usdoj.gov




                              3
